            Case 3:20-cv-01744 Document 1 Filed 12/23/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO


     UNITED STATES OF AMERICA                      CIVIL NO.: 20-1744
              Plaintiff
                                                                    Civil Action

                       v.


      MUNICIPALITY OF SAN JUAN
              Defendant


                                       COMPLAINT


TO THE HONORABLE COURT:

       The United States of America (hereinafter referred to as “the United States”) on behalf

of the Department of Health and Human Services, represented by the undersigned attorneys

whom very respectfully states, alleges and prays as follows:

       1.     This action arises from the transfer of real property located in the Municipality

of San Juan, Stop 7.5 Naval Reservation “Parcel C” (the “Property"), from the United States

to the Municipality of San Juan (“Grantee”/”Municipality”). The United States transferred

the Property to the Municipality subject to the Municipality making renovations and/or

improvements to the Property and the Property being placed into use within thirty-six (36)

months of the execution of the Quitclaim Deed (See Exhibit A). The Municipality breached

these conditions, thereby entitling the United States to full possession of the Property.

Accordingly, the United States brings this action seeking relief.




                                               1
             Case 3:20-cv-01744 Document 1 Filed 12/23/20 Page 2 of 11




                                JURISDICTION AND VENUE

       2.        This Court has jurisdiction pursuant to 28 U.S.C. § 1345 because the United

States is the Plaintiff and 28 U.S.C. § 2201 because this action seeks a Declaratory Judgment.

       3.        Venue lies in this district pursuant to 28 U.S.C. § 139l(b)(l) because the

Defendant resides in this District, and pursuant to 28 U.S.C. § 139l(b)(2) because the Property

at issue is located within this district.

                                            THE PARTIES

       4.        Plaintiff is the United States of America.

       5.        The Municipality of San Juan is a legal governmental entity.

                                  GENERAL ALLEGATIONS

       6.        The General Services Administration ("GSA") is an agency of the United States

that provides federal agencies with workplaces, goods, and services.

       7.        The United States Department of Health and Human Services ("HHS" or

“Grantor”) is a federal agency with the mission of protecting the health of all Americans and

providing essential human services.

       8.        Prior to April 26, 2005, the United States owned the Property identified as

Parcel “C” is located in the former Reserve Officers Beach Club, San Juan, Puerto Rico,

located at Stop 7.5 Naval Reservation, San Juan, Puerto Rico. Parcel “C” consists of 4.940

acres of land.

       9.        On or about April 26, 2005, the United States of America, through HHS,

transferred the Property to the Municipality, by Quitclaim Deed ("Deed").




                                                 2
             Case 3:20-cv-01744 Document 1 Filed 12/23/20 Page 3 of 11




       10.    The Deed was presented at the Property Registry, San Juan Section I, Entry

No. 3874 of the year 2005, Journal 1163, Diary 1071. A true and accurate copy of the Deed

is attached as Exhibit A.

       11.    The property is more particularly described in the Deed as:

                                              Parcel C

              All that tract or parcel of land, in Reserve Officers Beach Club, San
              Juan, Puerto Rico, consisting of 2.237 acres, within the following metes
              and bounds description:

              As a point of beginning, commence at point 18, run thence north 87- 14'
              -26" west, a distance of 234.980 feet, to point 17; run thence north 87-
              26’ – 12” west, a distance of 119.116 feet, to point 16; run thence north
              87- 46’ -26” west, a distance of 53.447 feet, to point 15; run thence north
              87- 11’ – 16” west, a distance of 53.727 feet, to point 14; run thence
              south 86 -55’ – 13” west, a distance of 17.383 feet, to point 13; run
              thence south 74- 57’- 32” west, a distance of 16.171 feet, to point 12; run
              thence south 67 – 29’ — 10” west, a distance of 16.696 feet, to point 11;
              run thence south 61 — 49’ — 26” west, a distance of 17.087 feet, to
              point 10; run thence north 04 — 31’ — 56” east, a distance of 90.384
              feet, to point 19; run thence north 83 — 18” —22” east, a distance of
              184.749 feet, to point 20; run thence north 73 — 44’ —48” east, a
              distance of 35.130 feet, to point 21; run thence north 63 —38’ —00”
              east, a distance of 27.234 feet, to point 22; run thence north 22— 36’ —
              14” east, a distance of 13.965 feet, to point 23; run thence north 51 —
              29’ — 14” east, a distance of 33.589 feet, to point 24; run thence north
              64— 49’ — 32” east, a distance of 17.378 feet, to point 25; run thence
              north 67- 25’ —42” east, a distance of 19.882 feet, to point 26, run
              thence north 79— 19’ —31” east, a distance 130.688 feet, to point 27;
              run thence north 85 —04’ — 15” east, a distance of 44.295 feet, to point
              28; run thence south 72 — 47’ — 25” east, a distance of 39.826 feet, to
              point 29; run thence north 88 — 55’ — 46” east, a distance of 44.211
              feet, to point 30; run thence north 88— 03’ — 73” east, a distance of
              38.756 feet, to point 31; run thence south 84 — 46’ — 57” east, a
              distance of 79.891 feet, to point 32; run thence south 24 —44’ — 00”
              west, a distance of 218.528 feet, to point 18, which is the point of
              beginning of the above described tract or parcel of land.

              See Exhibit A at pp. 2-3.




                                               3
             Case 3:20-cv-01744 Document 1 Filed 12/23/20 Page 4 of 11




       12.    HHS transferred the Property to the Municipality through the Federal

Property and Administrative Services Act of 1949, 40 U.S.C. § 550, and regulations

promulgated pursuant thereto at 45 C.F.R. Part 12, which, among other provisions,

allows the transfer of property owned by the United States for the protection of public

health, and the McKinney-Vento Homeless Assistance Act, 42 U.S.C. § 11411, and

regulations promulgated pursuant thereto at 45 C.F.R. Part 12a, which, among other

provisions, allows the use of public buildings and real property to assist the homeless.

       13.    The Deed provides that the Property was subject to conditions subsequent,

more specifically, the following conditions subsequent:

              1.     That for a period of thirty (30) years from the date hereof the
                     Property herein conveyed will be used continuously for health
                     purposes in accordance with Grantee’s approved program of
                     utilization as set forth in its application dated the 27th day of
                     December 2002, amended on January 10, 2003, and for no other
                     purpose;

              2.     That during the aforesaid period of thirty (30) years Grantee will
                     not resell, lease, mortgage, or encumber or otherwise dispose of
                     any part of the Property or interest therein except as Grantor or
                     its successor in function may authorize in writing;

              3.     Where construction or major renovation is not required or
                     proposed, the Property must be placed into use within twelve
                     (12) months from the date of this Deed. Where construction or
                     major renovation is contemplated at the time of transfer, the
                     Property must be placed into use within thirty-six (36) months
                     from the date of this Deed.

              4.     That one year from the date hereof and annually thereafter for
                     the aforesaid period of thirty (30) years, unless Grantor or its
                     successor in function directs otherwise, Grantee will file with
                     Grantor or its successor in function reports on the operation and
                     maintenance of the Property and will furnish, as requested, such
                     other pertinent data evidencing continuous use of the Property
                     for the purposes specified in the above-identified application.




                                              4
             Case 3:20-cv-01744 Document 1 Filed 12/23/20 Page 5 of 11




              5.     That during the aforesaid period of thirty (30) years Grantee will
                     at all times be and remain a tax-supported organization or a
                     nonprofit institution, organization, or association exempt from
                     taxation under section 501(c)(3) of the Internal Revenue Code of
                     1986, as amended.

              6.     That, for the period during which the Property is used for the
                     purpose for which the Federal assistance is hereby extended by
                     Grantor or for another purpose involving the provision of similar
                     services or benefits, Grantee hereby agrees that it will comply
                     with the requirements of section 606 of the Act (40 U.S.C. § 476);
                     the Fair Housing Act (42 U.S.C. § 3601-19) and implementing
                     regulations; and, as applicable, Executive Order 11063 (Equal
                     Opportunity in Housing) and implementing regulations; Title VI
                     of the Civil Rights Act of 1964 (42 U.S.C. § 2000d to d-4)
                     (Nondiscrimination in Federally Assisted Programs) and
                     implementing regulations; Title IX of the Education
                     Amendments of 1972 (20 U.S.C. § 1681) and implementing
                     regulations; the prohibitions against discrimination on the basis
                     of age under the Age Discrimination Act of 1975 (42 U.S.C. §
                     6101-07) and implementing regulations; the prohibitions against
                     otherwise qualified individuals with handicaps under Section
                     504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794) and
                     implementing regulations, and all requirements imposed by or
                     pursuant to the regulations of Grantor (45 C.F.R. Parts 12, 80,
                     84, 86 and 91) issued pursuant to said Acts and now in effect, to
                     the end that, in accordance with said Acts and regulations, no
                     person in the United States shall, on the ground of race, color,
                     national origin, sex, age, or handicap, be excluded from
                     participation in, be denied the benefits of, or otherwise be
                     subjected to discrimination under the program and plan referred
                     to in condition numbered 1 above or under any other program
                     or activity of Grantee, its successors or assigns, to which said
                     Acts and regulations apply by reason of this conveyance.

              See, Exhibit A, pp. 4-5.


       14.    The “approved program of utilization as set forth in its application dated the

27th day of December 2002, amended on January 10th, 2003,” provided that the property was

transferred to the Municipality for homeless assistance and subsequently approved for the

public health use of providing health-related services to Children with Special Health Care


                                              5
             Case 3:20-cv-01744 Document 1 Filed 12/23/20 Page 6 of 11




Needs for a period of 30 years. Under the terms of the Deed, the Municipality is subject to all

of the conditions, covenants, and other requirements contained in the Deed.

       15.    Despite HHS’s good faith efforts, the Municipality failed to comply with the

terms and conditions of use contained in the Deed with respect to the Property. In sum, the

Municipality has failed to use the Property for any eligible/approved homeless assistance or

public health purpose.

       16.    A careful review of HHS’s records as to “Parcel C” shows the Municipality: a)

Failed to implement the approved program of use with respect to “Parcel C” in accordance

with the Deed; b) Failed to maintain “Parcel C” in accordance with the terms of the Deed; c)

Failed to demonstrate that the Commonwealth’s Permit Management Office has approved

Grantee’s Location and Use Query, allowing for the development and operation of “Parcel

C” for the proposed program of use; d) Failed to show that the Grantee has the financial

ability to fund the development and operation of the proposed program of use; e) Repeatedly

failed to provide information related to the proposed program of use upon request; and, f)

Repeatedly attempted to circumvent the approval process related to the proposed program of

use.

       17.    The Municipality violated Condition 1 of the Deed for failing to continuously

use the property for any eligible/approved homeless assistance or public health purpose as set

forth in its application dated the 27th day of December 2002, amended on January 10th, 2003.

       18.    The Municipality has failed to meet the requirement of placing the Property

into use within thirty-six (36) months of the date of the Deed. The failure to meet this

requirement has also placed the Grantee in noncompliance with condition subsequent

number 1, which requires that the property be used continuously for public health purposes



                                              6
            Case 3:20-cv-01744 Document 1 Filed 12/23/20 Page 7 of 11




in accordance with the Grantee’s approved program of utilization; and condition subsequent

number 4 requiring the Grantee file with HHS pertinent data evidencing continuous use of

the Property for the approved program of use.

      19.    The Deed further states that:

                     In the event of a breach of any of the conditions subsequent set
             forth above, whether caused by the legal or other inability of Grantee,
             its successors and assigns, to perform any of the obligations herein set
             forth, Grantor or its successor in function will, at its option, have an
             immediate right of reentry thereon, and to cause all right, title, and
             interest in and to the Property to revert to the United States of America,
             and Grantee, its successors and assigns, shall forfeit all right, title, and
             interest in and to the Property and to any and all of the tenements,
             hereditaments, and appurtenances thereunto belonging;


      See Exhibit A, p. 5.

      20.    The Deed further states that:

             PROVIDED, HOWEVER, that the failure of Grantor or its successor
             in function to insist in any one or more instance upon complete
             performance of any of the said conditions subsequent shall not be
             construed as a waiver of or a relinquishment of the future performance
             of any of said conditions subsequent, but the obligations of Grantee with
             respect to such future performance shall continue in full force and effect;

      See Exhibit A, p. 5.

      21.    The Deed further states that:

              In the event title to the Property or any part thereof is reverted to the
              United States of America for noncompliance… [the Municipality]…
              shall be responsible for and shall be required to reimburse the United
              States of America for the decreased value thereof … [and]… United
              States of America shall, in addition thereto, be reimbursed for such
              damage, including such costs as may be incurred in recovering title to
              or possession of the above-described property, as it may sustain as a
              result of such noncompliance.

      See Exhibit A, p. 7.

      22.    On or about July 19, 2019, the United States of America, by a letter from

                                              7
             Case 3:20-cv-01744 Document 1 Filed 12/23/20 Page 8 of 11




Theresa Ritta, Program Manager of Real Property Management Services Program Support

Center of HHS, to Lizabel M. Negron-Vargas, Esq., legal counsel to the Municipality, stated

that it had elected to exercise its option to revert title of the above-referenced property (the

“Property”) to the United States based on Grantee’s noncompliance with deed conditions

subsequent numbers one (1), three (3), and four (4). The decision to exercise the right of

reverter provided in the Quitclaim Deed dated April 26, 2005, was a final determination.

       23.    The Municipality has stated that it will not voluntarily revert title of the

Property nor has it provided the United States of America with possession of, or title to, the

Property.

                                        COUNT I
                  (Reverter Because of Breach of Condition Subsequent)

       24.    The United States realleges and incorporates by reference paragraphs 1 through

23 of this Complaint as though fully set forth herein.

       25.    By reason of the conduct described herein, and pursuant to the terms and

condition of the Deed and federal law, the United States has an automatic right of reentry to

the Property and Defendant has forfeited the Property to the United States of America.

       26.    The conditions subsequent were created in the Deed for the benevolent,

charitable, educational, and public purpose of ensuring that the Property would be developed

promptly and restored to productive use by providing services to the homeless.

       27.    The conditions subsequent were therefore created for benevolent, charitable,

educational, or public purposes and restricts the use of land to carrying out such purpose.

       28.    The United States has a substantial interest in enforcing the conditions

subsequent contained in the Deed.

       29.    The Municipality has breached the condition subsequent contained in the

                                               8
              Case 3:20-cv-01744 Document 1 Filed 12/23/20 Page 9 of 11




Deed.

        30.    The United States provided the Municipality with a written demand that

possession of the Property be delivered to the United States, for violations of conditions

subsequent contained in the Deed.

        31.    Pursuant to the Deed, upon the breach of a condition subsequent, the United

States has an immediate right of reentry and to take possession to the Property, and to cause

all right, title, and interest in and to the Property to revert to the United States, and the

Municipality, shall forfeit all right, title, and interest in and to the Property and to any and all

of the tenements, hereditaments, and appurtenances thereunto belonging.

        32.    The United States has the right to re-enter and take possession of the Property

and to terminate the Municipality’s interest in the Property.

        33.    Title to the Premises revested in the United States by operation of law upon the

Municipality’s breach of the Deed conditions.

                                       COUNT II
                  (Ejectment Because of Breach of Condition Subsequent)

        34.    The United States realleges and incorporates by reference paragraphs 1 through

33 of this Complaint as though fully set forth herein.

        35.    The Municipality breached a condition subsequent contained in the Deed.

        36.    As a result of the Municipality’s breach of a condition subsequent contained in

the Deed, the United States is entitled to exclusive possession of the Property, and an order

and judgment ejecting the Municipality from the Property and the Municipality shall not

retain any rights or interests in the Property.




                                                  9
             Case 3:20-cv-01744 Document 1 Filed 12/23/20 Page 10 of 11




                                        COUNT III
                     (Costs Because of Breach of Condition Subsequent)

       37.      The United States of America realleges and incorporates by reference

paragraphs 1 through 36 of this Complaint as though fully set forth herein.

       38.      The Municipality breached a condition subsequent contained in the Deed.

       39.      The Property may have decreased in value since being transferred to the

Municipality.

       40.      The United States is entitled to “non-use” payments due to the Municipality’s

non-use of the property for an approved purpose.

       41.      The United States has and will incur costs, fees, and damages in connection

with exercising its rights under the Deed.

       42.      As a result of the Municipality’s breach of a condition subsequent contained in

the Deed, the United States is entitled to its fees, costs, and damages in an amount to be

established.

                                   PRAYER FOR RELIEF

       WHEREFORE, the United States of America respectfully requests from this

Honorable Court:

       a)       An Order and Judgment declaring that the United States of America is vested

with exclusive and absolute title to the Property, in fee simple free and clear of any liens,

mortgages, or encumbrances;

       b)       An Order and Judgment that the Property Registry, San Juan Section I be

directed to take such action to reflect that the United States of America is vested with absolute

and unencumbered title, in fee simple to the Property;




                                               10
            Case 3:20-cv-01744 Document 1 Filed 12/23/20 Page 11 of 11




       c)     An Order and Judgment compelling the Municipality to convey the Property

to the United States of America and to execute and deliver an unencumbered deed to the

Property to the United States of America;

       d)     An Order and Judgment awarding the United States of America exclusive

possession of the Property;

       e)     An Order and Judgment ejecting the Municipality, and any other entity or

person not authorized by HHS and/or the United States, from possession of the Property;

       f)     An Order and Judgment awarding the costs and disbursements of this action;

       g)     Such other and further relief as the Court shall deem proper and just.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 23rd day of December, 2020.


                                             W. STEPHEN MULDROW,
                                             United States Attorney

                                             s/David O. Martorani-Dale
                                             David O. Martorani-Dale
                                             Assistant U.S. Attorney
                                             U.S.D.C.-P.R. 226004
                                             Torre Chardon, Suite 1201
                                             350 Carlos Chardon Street
                                             San Juan, Puerto Rico
                                             00918 Tel. (787) 766-5656
                                             Fax (787) 766-6219
                                             Email: david.o.martorani@usdoj.gov




                                             11
                 Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 1 of 34




"    Contract No. 01-PR-2257

                                             QUITCLAIM DEED

                     THIS INDENTURE, made this 26th day of April , 2005, between the United
     States of America, acting through the Secretary of Health and Human Services, by the Chief,
     Space Management Branch, Division of Property Management, Program Support Center, U.S.
     Department of Health and Human Services (hereinafter referred to as "Grantor"), under and
     pursuant to the power and authority delegated by the Federal Property and Administrative
     Services Act of 1949 (40 U.S.C. § 550(d)), as amended (hereinafter referred to as "the Act"), and
     regulations promulgated pursuant thereto at 45 C.F.R. Part 12, and the McKinney-Vento
     Homeless Assistance Act (42 U.S.C. § 11411), as amended, and the Municipality of San Juan
     (hereinafter referred to as "Grantee").

                                               WITNESSETH

                   WHEREAS, by letter dated February 20,2004, from the General Services
    Administration, certain surplus property consisting of 7.35 acres more or less, hereinafter
    described (hereinafter referred to as "the Property"), was assigned to the Department of Health
    and Human Services for disposal upon the recommendation of the Grantor that the Property is
    needed for public health purposes in accordance with the provisions of the Act; and

                   WHEREAS, said Grantee has made a firm offer to purchase the Property under
    the provisions of the Act, has made application for a public benefit allowance, and proposes to
    use the Property in accordance with the approved program of utilization; and

                    WHEREAS, Grantor has accepted the offer of Grantee,

                   NOW, THEREFORE, Grantor, for and in consideration of the foregoing and of
    the observance and performance by Grantee of the covenants, considerations and restrictions
    hereinafter contained and other good and valuable consideration, the receipt of which is hereby
    acknowledged, has remised, released and quitclaimed and by these presents does remise, release
    and quitclaim to Grantee, its successors and assigns, all right, title, interest, claim and demand,
    excepting and reserving such rights as may arise from the operation of the conditions subsequent
    hereinafter expressed, which the United States of America has in and to the Property, situate,
    lying, and being in the District of Puerta de Tierra, Municipality of San Juan, Commonwealth of
    Puerto Rico, and more particularly described as follows:


                                                     Parcel A
    All that tract or parcel of land, in Stop 7.5, San Juan, Puerto Rico, consisting of 4.940 acres,
    within the following metes and bounds description:
                   Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 2 of 34

    ,




•               As a point of beginning, commence at point 1, run thence north 70 - 36' - 53" east, a
                distance of 48.039 feet, to point 2; run thence north 77- 18' -21" east, a distance of
                59.378 feet, to point 3; run thence north 81 -27' -32" east, a distance of 39.238 feet, to
                point 4; run thence north 82 - 11' - 20" east, a distance of 29.060 feet, to point 5; run
                thence north 84 - 34' -07" east, a distance of 36.310 feet, to point 6; run thence south 87
                -05' - 08" east, a distance of 378.501 feet, to point 7; run thence north 21 - 15' -04"
                west, a distance of 482.189 feet, to point 8; run thence north 78- 23' -28" west, a
                distance of 445.845 feet, to point 9; run thence north 04 - 30' - 02" east, a distance of
                337.764 feet, to point 1, which is the point of beginning of the above described tract or
                parcel of land.

                                                      Parcel B
        All that tract or parcel of land, in Munoz Rivera Avenue, San Juan, Puerto Rico, consisting of
        0.780 acres, within the following metes and bounds description:

               As a point of beginning, commence at point 7, run thence north 87 - 05' - 08" west, a
               distance of 378.501 feet, to point 6; run thence south 84- 34' -07" west, a distance of
               36.310 feet, to point 5; run thence south 82 - 11' - 20" west, a distance of 29.060 feet, to
               point 4; run thence south 81 -27' - 32" west, a distance of 39.238 feet, to point 3; run
               thence south 77 - 18' -21" west, a distance of 59.378 feet, to point 2; run thence south
               70- 36' -53" west, a distance of 48.039 feet, to point 1; run thence north 05- 17' -32"
               east, a distance of 79.989 feet, to point 10; run thence north 61 -49' -26" east, a
               distance of 17.087 feet, to point 11; run thence north 67 - 29' - 10" east, a distance of
                16.696 feet, to point 12; run thence north 74 - 57' -32" east, a distance of 16.171 feet, to
               point 13; run thence north 86- 55' - 13" east, a distance of 17.383 feet, to point 14; run
               thence south 87 - 11' - 16" east, a distance of 53.727 feet, to point 15; run thence south
               87- 46' -26" east, a distance of 53.447 feet, to point 16; run thence north 87- 29' - 12"
               east, a distance of 119.116 feet, to point 17; run thence south 87- 14' -26" east, a
               distance of 234.980 feet, to point 18; run thence south 19- 43' -58" west, a distance of
               54.931 feet, to point 7, which is the point of beginning of the above described tract or
               parcel of land.

                                                       Parcel C
        All that tract or parcel of land, in Reserve Officers Beach Club, San Juan, Puerto Rico, consisting
        of 2.237 acres, within the following metes and bounds description:

               As a point of beginning, commence at point 18, run thence north 87- 14' -26" west, a
               distance of 234.980 feet, to point 17; run thence north 87- 26' - 12" west, a distance of
               119.116 feet, to point 16; run thence north 87- 46' -26" west, a distance of 53.447 feet,
               to point 15; run thence north 87- 11' - 16" west, a distance of 53.727 feet, to point 14;
               run thence south 86 -55' - 13" west, a distance of 17.383 feet, to point 13; run thence
               south 74- 57'- 32" west, a distance of 16.171 feet, to point 12; run thence south 67 -

                                                  Page 2 of 14
           Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 3 of 34




         29' — 10" west, a distance of 16.696 feet, to point 11; run thence south 61 — 49' — 26"
        west, a distance of 17.087 feet, to point 10; run thence north 04 — 31' — 56" east, a
        distance of 90.384 feet, to point 19; run thence north 83 — 18' —22" east, a distance of
         184.749 feet, to point 20; run thence north 73 — 44' —48" east, a distance of 35.130 feet,
        to point 21; run thence north 63 —38' —00" east, a distance of 27.234 feet, to point 22;
        run thence north 22— 36' — 14" east, a distance of 13.965 feet, to point 23; run thence
        north 51 —29' — 14" east, a distance of 33.589 feet, to point 24; run thence north 64— 49'
        — 32" east, a distance of 17.378 feet, to point 25; run thence north 67- 25' —42" east, a
        distance of 19.882 feet, to point 26, run thence north 79— 19' —31" east, a distance
        130.688 feet, to point 27; run thence north 85 —04' — 15" east, a distance of 44.295 feet,
        to point 28; run thence south 72 — 47' — 25" east, a distance of 39.826 feet, to point 29;
        run thence north 88 — 55' — 46" east, a distance of 44.211 feet, to point 30; run thence
        north 88— 03' — 73" east, a distance of 38.756 feet, to point 31; run thence south 84 — 46'
        — 57" east, a distance of 79.891 feet, to point 32; run thence south 24 —44' — 00" west, a
        distance of 218.528 feet, to point 18, which is the point of beginning of the above
        described tract or parcel of land.

                                             Parcel D
All that tract or parcel of land, in Munoz Rivera Avenue, San Juan, Puerto Rico, consisting of
0.111 acres, within the following metes and bounds description:

       As a point of beginning, commence at point 33, run thence north 85 — 00' —43" west, a
       distance of 473.922 feet, to point 15; run thence south 87— 46' —26" east, a distance of
       53.447 feet, to point 16; run thence south 87— 26' — 12" east, a distance of 119.116 feet,
       to point 17; run thence south 87— 14' —26" east, a distance of 234.980 feet, to point 18;
       run thence south 19— 43' — 58" west, a distance of 20.472 feet, to point 33, which is the
       point of beginning of the above described tract or parcel of land.

                                              Parcel E
All that tract or parcel of land, in Munoz Rivera Avenue, San Juan, Puerto Rico, consisting of
0.066 acres, within the following metes and bounds description:

       As a point of beginning, commence at point 1, run thence north 46 — 32' — 02" east, a
       distance of 54.28 feet, to point 34; run thence arc, a distance of 34.59 feet, to point 35;
       run thence south 87 — 04' — 54" east, a distance of 136.226 feet, to point 6; run thence
       south 84— 34' —07" west, a distance of 36.310 feet, to point 5; run thence south 82— 11'
       — 20" west, a distance of 29.060 feet, to point 4; run thence south 81 —27' —32" west, a
       distance of 39.238 feet, a point 3; run thence south 77 — 18' — 21" west, a distance of
       59.378 feet, to point 2; run thence south 70— 36' — 53" west, a distance of 48.038 feet, to
       point 1, which is the point of beginning of the above described tract or parcel of land.




                                          Page 3 of 14
          Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 4 of 34




        SUBJECT to any and all other existing easements, encumbrances, covenants, restrictions,
reservations or conditions affecting the above described property whether or not the same appear
on record.

        The Grantee shall comply with all applicable Federal, State, municipal, and local laws,
rules, orders, ordinances, and regulations in the occupation, use, and operation of the Property.

        TO HAVE AND TO HOLD the Property subject, however, to each of the following
conditions subsequent, which shall be binding upon and enforceable against Grantee, its
successors and assigns, as follows:

               That for a period of thirty (30) years from the date hereof the Property herein
               conveyed will be used continuously for health purposes in accordance with
               Grantee's approved program of utilization as set forth in its application dated the
               27th day of December 2002, amended on January 10, 2003, and for no other
               purpose;

               That during the aforesaid period of thirty (30) years Grantee will not resell, lease,
               mortgage, or encumber or otherwise dispose of any part of the Property or interest
               therein except as Grantor or its successor in function may authorize in writing;

               Where construction or major renovation is not required or proposed, the Property
               must be placed into use within twelve (12) months from the date of this Deed.
               Where construction or major renovation is contemplated at the time of transfer,
               the Property must be placed into use within thirty-six (36) months from the date of
               this Deed.

              That one year from the date hereof and annually thereafter for the aforesaid period
              of thirty (30) years, unless Grantor or its successor in function directs otherwise,
              Grantee will file with Grantor or its successor in function reports on the operation
              and maintenance of the Property and will furnish, as requested, such other
              pertinent data evidencing continuous use of the Property for the purposes
              specified in the above-identified application.

              That during the aforesaid period of thirty (30) years Grantee will at all times be
              and remain a tax-supported organization or a nonprofit institution, organization,
              or association exempt from taxation under section 501(c)(3) of the Internal
              Revenue Code of 1986, as amended.

              That, for the period during which the Property is used for the purpose for which
              the Federal assistance is hereby extended by Grantor or for another purpose
              involving the provision of similar services or benefits, Grantee hereby agrees that

                                          Page 4 of 14
               Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 5 of 34

„




                     it will comply with the requirements of section 606 of the Act (40 U.S.C. § 476);
                     the Fair Housing Act (42 U.S.C. § 3601-19) and implementing regulations; and,
                    as applicable, Executive Order 11063 (Equal Opportunity in Housing) and
                    implementing regulations; Title VI of the Civil Rights Act of 1964 (42 U.S.C. §
                    2000d to d-4) (Nondiscrimination in Federally Assisted Programs) and
                    implementing regulations; Title IX of the Education Amendments of 1972 (20
                    U.S.C. § 1681) and implementing regulations; the prohibitions against
                    discrimination on the basis of age under the Age Discrimination Act of 1975 (42
                    U.S.C. § 6101-07) and implementing regulations; the prohibitions against
                    otherwise qualified individuals with handicaps under Section 504 of the
                    Rehabilitation Act of 1973 (29 U.S.C. § 794) and implementing regulations, and
                    all requirements imposed by or pursuant to the regulations of Grantor (45 C.F.R.
                    Parts 12, 80, 84, 86 and 91) issued pursuant to said Acts and now in effect, to the
                    end that, in accordance with said Acts and regulations, no person in the United
                    States shall, on the ground of race, color, national origin, sex, age, or handicap, be
                    excluded from participation in, be denied the benefits of, or otherwise be
                    subjected to discrimination under the program and plan referred to in condition
                    numbered 1 above or under any other program or activity of Grantee, its
                    successors or assigns, to which said Acts and regulations apply by reason of this
                    conveyance.

              In the event of a breach of any of the conditions subsequent set forth above, whether
    caused by the legal or other inability of Grantee, its successors and assigns, to perform any of the
    obligations herein set forth, Grantor or its successor in function will, at its option, have an
    immediate right of reentry thereon, and to cause all right, title, and interest in and to the Property
    to revert to the United States of America, and Grantee, its successors and assigns, shall forfeit all
    right, title, and interest in and to the Property and to any and all of the tenements, hereditaments,
    and appurtenances thereunto belonging;

            PROVIDED, HOWEVER, that the failure of Grantor or its successor in function to insist
    in any one or more instance upon complete performance of any of the said conditions subsequent
    shall not be construed as a waiver of or a relinquishment of the future performance of any of said
    conditions subsequent, but the obligations of Grantee with respect to such future performance
    shall continue in full force and effect;

             PROVIDED FURTHER, that, in the event Grantor or its successor in function fails to
    exercise its option to reenter the premises and to revert title thereto for any such breach of
    conditions numbered 1, 2, 3, 4, or 5 herein within thirty-one (31) years from the date of this
    conveyance, conditions numbered 1, 2, 3, 4, and 5 herein, together with all rights to reenter and
    revert title for breach of condition, will, as of that date, terminate and be extinguished; and



                                                Page 5 of 14
            Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 6 of 34




         PROVIDED FURTHER, that the expiration of conditions numbered 1, 2, 3,4, and 5 and
 the right to reenter and revert title for breach thereof, will not affect the obligation of Grantee, its
 successors and assigns, with respect to condition numbered 6 herein or the right reserved to
 Grantor, or its successor in function, to reenter and revert title for breach of condition numbered
 6.

        Grantee may secure abrogation of the conditions subsequent numbered 1, 2, 3, 4, and 5
herein by:

         Obtaining the consent of Grantor, or its successor in function, therefor; and

        Payment to the United States of America of 1/360th of the percentage public benefit
        allowance granted of the fair market value as of the date of such requested abrogation,
        exclusive of the value of improvements made by Grantee to the extent that they add to the
        value of that portion of the Property to be released, for each month of the period to be
        abrogated.

         Grantee, by acceptance of this Deed, covenants and agrees for itself, its successors and
 assigns, with respect to the Property or any part thereof--which covenant shall attach to and run
 with the land for so long as the Property is used for a purpose for which Federal assistance is
 hereby extended by Grantor or for another purpose involving the provision of similar services or
benefits, and which covenant shall in any event, and without regard to technical classification or
 designation, legal or otherwise, be binding to the fullest extent permitted by law and equity, for
the benefit of and in favor of and enforceable by Grantor or its successor in function against
Grantee, its successors and assigns for the Property, or any part thereof--that it will comply with
the requirements of section 606 of the Act (40 U.S.C. §476); the Fair Housing Act (42 U.S.C. §
3601-19) and implementing regulations; Executive Order 11063 (Equal Opportunity in Housing)
and implementing regulations; Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d to d-4)
(Nondiscrimination in Federally Assisted Programs) and implementing regulations; the
prohibitions against discrimination on the basis of age under the Age Discrimination Act of 1975
(42 U.S.C. § 6101-07) and implementing regulations; and the prohibitions against otherwise
qualified individuals with handicaps under Section 504 of the Rehabilitation Act of 1973 (29
U.S.C. § 794) and implementing regulations; and all requirements imposed by or pursuant to the
regulations of Grantor (45 C.F.R. Parts 12, 80, 84, 86, and 91) issued pursuant to said acts and
now in effect, to the end that, in accordance with said acts and regulations, no person in the
United States shall, on the ground of race, color, national origin, sex, age, or handicap, be
excluded from participation in, be denied the benefits of, or otherwise be subjected to
discrimination under the program and plan referred to in condition numbered 1 above or under
any other program or activity of Grantee, its successors or assigns, to which such acts and
regulations apply by reason of this conveyance.



                                              Page 6 of 14
            Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 7 of 34




        Grantee covenants and agrees that the Property will be used for secular purposes, with no
 more than a de minimis level of other activity.

        Grantee, by acceptance of this deed, covenants and agrees for itself, its successors and
assigns, that in the event Grantor exercises its option to revert all right, title, and interest in and to
the Property to Grantor, or Grantee voluntarily returns title to the Property in lieu of a reverter,
then Grantee shall provide protection to and maintenance of the Property at all times until such
time as the title is actually reverted or returned to and accepted by Grantor. Such protection and
maintenance shall, at a minimum, conform to the standards prescribed by the General Services
Administration and codified in the Federal Property Management Regulations at 41 C.F.R.
Subpart 101-47.4913 now in effect, a copy of which is attached to Grantee's aforementioned
application.

         In the event title to the Property or any part thereof is reverted to the United States of
America for noncompliance or is voluntarily reconveyed in lieu of reverter, Grantee, its
successors or assigns, at the option of Grantor, or its successor in function, shall be responsible for
and shall be required to reimburse the United States of America for the decreased value thereof
that is not the result of reasonable wear and tear, an act of God, or alterations and conversions
made by Grantee, its successors or assigns, to adapt the property to the health use for which the
property was transferred. The United States of America shall, in addition thereto, be reimbursed
for such damage, including such costs as may be incurred in recovering title to or possession of
the above-described property, as it may sustain as a result of such noncompliance.


         Grantee, by acceptance of this deed, further covenants and agrees for itself, its successors
and assigns, that in the event the Property or any part thereof is, at any time within the period of
thirty (30) years from the date of this conveyance, sold, leased, disposed of, or used for purposes
other than those designated in condition numbered 1 above without the consent of Grantor, or its
successor in function, all revenues therefrom or the reasonable value, as determined by Grantor, or
its successor in function, of benefits to Grantee, deriving directly or indirectly from such sale,
lease, disposal, or use, shall be considered to have been received and held in trust by Grantee for
the United States of America and shall be subject to the direction and control of Grantor, or its
successor in function; but the provisions of this paragraph shall not impair or affect the rights
reserved to Grantor under any other provision of this Deed.

        Grantee, by acceptance of this deed, covenants and agrees for itself, its successors and
assigns, that the Property is transferred on an "as is, where is," basis, without warranty of any
kind, either expressed or implied, including as to the condition of the Property. Grantee also
covenants and agrees for itself, its successors and assigns, that Grantor has no obligation to
provide any additions, improvements, or alterations to the Property.



                                             Page 7 of 14
           Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 8 of 34




       Grantor, in its capacity as a public benefit conveyance authority for the United States of
America, does not assume liability, custody, or accountability for the property in the event title to
the Property reverts to the United States of America for noncompliance with this Deed, or in
connection with any hazardous substance activity or condition on the Property.


NOTICE & COVENANT REGARDING HAZARDOUS SUBSTANCE ACTIVITY

Notice of Hazardous Substance Activity. Pursuant to Section 120(h)(3)(A)(i) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended
(CERCLA)(42 U.S.C. §9620(h)(3)(A)(i)), and based upon a complete search of agency files, the
United States gives notice that "Exhibit A" provides the following information: (1) the type and
quantity of hazardous substances that were known to have been released or disposed of or stored
for one year or more on the Property; (2) the time such storage, release or disposal took place; and
    a description of remedial action taken, if any.

CERCLA Covenant. The United States of America warrants that all remedial action necessary to
protect human health and the environment has been taken before the date of this conveyance. The
United States of America warrants that it shall take any additional response action found to be
necessary after the date of this conveyance regarding hazardous substances located on the Property
on the date of this conveyance.

       This covenant shall not apply: (a) in any case in which Grantee, its successors or assigns,
       or any successor in interest to the Property or part thereof is a Potentially Responsible
       Party (PRP) with respect to the Property immediately prior to the date of this conveyance;
       OR (b) to the extent that such additional response action or part thereof found to be
       necessary is the result of an act or failure to act of the Grantee, its successors or assigns, or
       any party in possession after the date of this conveyance that either: (i) results in a release
       or threatened release of a hazardous substance that was not located on the Property on the
       date of this conveyance; or, (ii) causes or exacerbates the release or threatened release of a
       hazardous substance the existence and location of which was known and identified to the
       applicable regulatory authority as of the date of this conveyance.

       In the event Grantee, its successors or assigns, seeks to have the United States of America
       conduct any additional response action, and, as a condition precedent to the United States
       of America incurring any additional cleanup obligation or related expenses, the Grantee,
       its successors or assigns, shall provide the United States of America at least 45 days
       written notice of such a claim. In order for the 45-day period to commence, such notice
       must include credible evidence that: (a) the associated contamination existed prior to the
       date of this conveyance; and (b) the need to conduct any additional response action or part
       thereof was not the result of any act or failure to act by the Grantee, its successors or
       assigns, or any party in possession.

                                            Page 8 of 14
            Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 9 of 34




 Reservation of Right of Access. The United States of America reserves a right of access to all
portions of the Property for environmental investigation, remediation or other corrective action.
This reservation includes the right of access to and use of available utilities at reasonable cost to
the United States of America. These rights shall be exercisable in any case in which a remedial
action, response action or corrective action is found to be necessary after the date of this
conveyance, or in which access is necessary to carry out a remedial action, response action, or
corrective action on adjoining property. Pursuant to this reservation, the United States of
America, and its respective officers, agents, employees, contractors and subcontractors shall have
the right (upon reasonable advance written notice to the record title owner) to enter upon the
Property and conduct investigations and surveys, to include drilling, test-pitting, borings, data and
records compilation and other activities related to environmental investigation, and to carry out
remedial or removal actions as required or necessary, including but not limited to the installation
and operation of monitoring wells, pumping wells, and treatment facilities. Any such entry,
including such activities, responses or remedial actions, shall be coordinated with record title
owner and shall be performed in a manner that minimizes interruption with activities of
authorized occupants.


                  NOTICE OF THE PRESENCE OF LEAD BASED PAINT     -




Grantee hereby acknowledges the required disclosure in accordance with the Residential Lead-
Based Paint Hazard Reduction Act of 1992, 42 U.S.C. 4852d (Title X), of the presence of any
known lead-based paint and/or lead-based paint hazards in target housing constructed prior to
 1978 on the Property. This disclosure includes the receipt of available records and reports
pertaining to lead-based paint and lead-based paint hazards; receipt of the lead hazard information
pamphlet; and inclusion of the 24 CFR 35 and 40 CFR 745 disclosure and lead warning language
in its contract of sale. Grantee further acknowledges that Grantee was given the opportunity to
inspect, and thereby assess, the Property for lead-based paint hazards.

        Grantee covenants and agrees, that in any improvements on the Property defined as "target
housing" by 24 CFR 35 and constructed prior to 1978, lead-based paint hazards will be disclosed
to potential occupants in accordance with Title X before any use of such improvements as a
residential dwelling.

        Grantee further covenants that GRANTEE, with respect to target housing constructed prior
to 1960, will abate, at Grantee's own cost, all lead hazards in accordance with 40 CFR 745.227(e)
and other applicable laws and regulations, prior to the occupancy of any residential structures on
the Property. Following the abatement, Grantee shall obtain a clearance examination, in
accordance with 40 CFR 745.227(e) and 24 CFR 35.1340 (c) through (0, and conducted by a
person certified to perform risk assessments or lead-based paint inspections. The examination
must show that the clearance samples meet the standards set forth in 24 CFR 35.1320(b)(2).

                                           Page 9 of 14
           Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 10 of 34




 Grantee must obtain a clearance report, prepared by a person certified to perform risk assessments
 or lead-based paint inspections and in accordance with 40 CFR 745.227(e)(10). Prior to
 occupancy of the Property, Grantee shall provide Grantor with a fully executed CERTIFICATE
 OF COMPLETION OF LEAD ABATEMENT attached as Exhibit B.

 Grantee covenants and agrees that in its use and occupancy of the Property it will comply with 24
 CFR 35 and 40 CFR 745 and all applicable Federal, State and local laws relating to lead-based
paint; and that Grantor assumes no liability for damages for property damage, personal injury
 illness, disability, or death, to Grantee, its successors or assigns, or to any other person, including
 members of the general public, arising from or incident to the purchase, transportation, removal,
handling, use, disposition, or other activity causing or leading to contact of any kind whatsoever
with lead-based paint on the Property described in this Deed, whether Grantee, and its successors
 or assigns, have properly warned or failed properly to warn the individual(s) injured. Grantee
further agrees to indemnify, defend and hold harmless the Grantor from any and all loss,
judgment, claims, demands, expenses or damages, of whatever nature which might arise or be
made against the United States of America, due to, or relating to the presence of lead-based paint
hazard on the Property, any related abatement activities, or the disposal of any material from the
abatement process.

Grantee covenants and agrees that it will comply with all Federal, state, local, and any other
applicable law regarding the lead-based paint hazards with respect to the Property.



                                        ASBESTOS NOTICE

        Asbestos-containing materials are believed to be present on the Property. Since asbestos-
containing materials are believed to be present on the Property, the Purchaser, its successors and
assigns, shall be required to comply with all Federal, State, and local laws, relating to asbestos.

                       NOTICE REGARDING NAVIGABLE AIRSPACE

        This Deed is subject to the provisions that any construction upon or alteration of the
property is prohibited unless a determination of no hazard to navigable airspace is issued by the
Federal Aviation Administration in accordance with Title 14, Code of Federal Regulations, Part
77, entitled, "Objects Affecting Navigable Airspace", or under the authority of the Federal
Aviation Act of 1958, as amended.

                         HISTORIC PRESERVATION COVENANTS




                                            Page 10 of 14
           Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 11 of 34




         The Property is listed (eligible for listing) in the National Register of Historic Places.
 Therefore, the Grantee, in accepting this Deed, acknowledges and accepts the following
 conditions and covenants:

           Grantee shall maintain and preserve the Property in accordance with the recommended
approaches in The Secretary of the Interior's Standards for Treatment of Historic Properties, 1995,
Standards for Preservation (Technical Preservation Services for Historic Buildings, National Park
Service) in order to preserve and enhance the distinctive materials, features and spaces that make
the Property eligible for inclusion in the National Register of Historic Places.

           When rehabilitation is the appropriate treatment, Grantee shall rehabilitate the Property
in accordance with the recommended approaches in The Secretary of the Interior's Standards for
Treatment of Historic Properties, 1995, Standards for Rehabilitation (Technical Preservation
Services for Historic Buildings, National Park Service). Rehabilitation is appropriate when repair
and placement of deteriorated features is necessary or when alteration or additions to the property
are planned.

          Distinctive materials, features, finishes, construction techniques and examples of
craftsmanship that characterize the Property shall be preserved.

            Plans of proposed rehabilitation, construction, alteration or replacement of distinctive
materials, features, finishes or spaces which would affect the appearance or structural integrity of
the Property shall be reviewed and approved by the State Historic Preservation Officer ("SHPO")
for consistency with in The Secretary of the Interior's Standards for Treatment of Historic
Properties, 1995.

           Archaeological resources shall be protected and preserved in place. All projects
involving ground-disturbing activity shall be reviewed by the SHPO. If such resources must be
disturbed, mitigation measures must be undertaken with the express prior written permission of
the SHPO.

           The SHP() shall be permitted at all times to inspect the Property in order to ascertain if
the above conditions are being observed.

            In the event that the Property, or any associated historic artifact associated with the
Property ceases to be maintained in compliance with the covenants, conditions and restrictions set
forth in this section, in addition to any remedy now or hereafter provided by law, the SHP() may,
following reasonable notice institute suit to enjoin said violation or to require restoration of the
Property by the Grantee.




                                            Page 11 of 14
           Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 12 of 34




             The covenants, conditions and restrictions contained herein shall be inserted by the
Grantee verbatim, or by express reference in any deed or other legal instrument by which it divests
itself of either the fee simple title or any other lesser estate in the Property.

          The Grantee agrees that the SHP() may, at its discretion, without prior notice to the
Grantee, convey and assign all or part of its rights and responsibilities contained herein to a third
party.

            The failure of the SHPO to exercise any right or remedy granted under this instrument
shall not have the effect of waiving or limiting the exercise of any other right or remedy or the use
of such right or remedy at any other time.

           The covenants, conditions and restrictions set forth in this Historic Preservation
Covenant shall constitute a binding servitude upon the Property and shall be deemed to run with
the land.

       IN WITNESS WHEREOF, Grantor has caused this instrument to be executed as of the day
and year first above written.


                               UNITED STATES OF AMERICA
                               Acting through the Secretary of Health and Human Services


                               By:
                                     Jo     . icks, hief
                                     Sp Management Branch
                                     Division of Property Management
                                     Program Support Center




                                           Page 12 of 14
          Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 13 of 34




                                         ACKNOWLEDGMENT

STATE OF MARYLAND )
COUNTY OF MONTGOMERY) SS

        On this 26th day of April 2005, before me the undersigned officer, personally appeared
John G. Hicks, known to me to be the Chief, Space Management Branch, Division of Property
Management, Department of Health and Human Services, and known to me to be the person who
executed the foregoing instrument on behalf of the Secretary of Health and Human Services, for
the United States of America, and acknowledged to me that he subscribed to the said instrument
in the name of the Secretary of Health and Human Services and on behalf of the United States of
America.

Witness my hand and official seal.

(SEAL)


       Public

My commission expires:


                        JERRY ANN GAYNES
                       Notary Public, State of MD.
                        My Commission Expires
                             March 1,2007




                                                 Page 13 of 14
                 Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 14 of 34

As .




                                                   ACCEPTANCE


             The Municipality of San Juan hereby acc         this dee         by agrees to all the terms,
       covenants, conditions and restrictions containe        in.

                                              By
                                                      Jorge A Santini, .yor


                                            ACICNOWLE

       STATE OF PUERTO RICO
       MUNICIPALITY OF SAN JUAN ) SS

       On this2gday of 4/2005, before me, a Notary Public in and for the Municipality of San
       Juan, State of Puerto Rico, personally appeared, Jorge A. Santini, known to me to be the Mayor,
       and known to me to be the person who executed the foregoing instrument on behalf of the City of
       San Juan, and acknowledged to me that he executed the same as the free act and deed of City of
       San Juan.

       Witness my hand and official seal.

       (SEAL) A                                         AFFIDAVIT NO. 2544




                  lic


       My commission empires /C       /6/4)

                                                               ABOGA DO NOTA RIO




                                                   Page 14 of 14
         Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 15 of 34




                          FINDING OF SUITABILITY TO TRANSFER
                              STOP 7 Y2 NAVAL RESERVATION
                                 SAN JUAN, PUERTO RICO
                                             11 February 2004


I.       Purpose

The purpose of this Finding of Suitability to Transfer (FOST) is to provide a summary of all
environmental activities at the Stop 7 'A Naval Reservation and to document the determination that site is
suitable to transfer to the City of San Juan, PR for the intended use as a homeless shelter without
unacceptable risk to human health and the environment. In addition, the FOST provides notice that the
U.S. Navy has completed all necessary soil clean-up actions under CERCLA, thus enabling the U.S.
Department of Health and Human Services (HHS) to assign the property to the City of San Juan. The
Stop 7 'A property requires no further environmental cleanup actions under CERCLA and is eligible to
receive all required CERCLA covenants.


IL      Site Description and Background

The Stop 7 'A Naval Reservation is a 7.35-acre administrative/recreational complex located in the Puerto
de Tierra business district of Old San Juan, PR (Figure 1-1). The site is comprised of a 4.94-acre landside
parcel and a 2.24-acre oceanside parcel separated by Munoz Rivera Avenue. A portion of Munoz Rivera
Ave. and the adjacent sidewalk make up the remaining 0.17 acres. Office buildings, storage buildings and
residential housing occupy the landside parcel while the oceanside parcel is leased out to two tenants
including the Reserve Officers Beach Club and the Dumas Restaurant (Figure 1-2)

The Department of the Army acquired this land by Executive Order in June 1903, although it has been
used by the Navy since 1904. The land was transferred to the Navy in 1930. The site formerly
functioned as the U.S. Naval Radio Station (1930 to 1952) until the radio station operations were moved
to Naval Security Group Activity, Sabana Seca, Puerto Rico. Although several organizations have leased
the space and buildings since 1930, no industrial or manufacturing activities are known to have been
conducted at the site. The last occupant of the landside parcel was the Federal Bureau of Prisons who
used the site for administrative offices and employee housing up until the mid-1990s. The landside parcel
has remained unoccupied since that time.

Excessing activities at the site began in the early 1990s but environmental issues had prevented transfer
actions from proceeding. Numerous environmental investigations conducted by the U.S. Navy beginning
in 1994 identified soils contaminated with polychlorinated biphenyls (PCBs), polynuclear aromatic
hydrocarbons (PAHs), lead, and arsenic as well as asbestos and lead-based paint in office buildings and
housing units.

In 2002, the City. of San Juan submitted an application to HHS to use Stop 7 'A for the purpose of housing
homeless women and children under the McKinney Act. In order to expedite the transfer process, the
U.S. Navy agreed to address all CERCLA-related contaminated soil issues and the City of San Juan
agreed to address the non-CERCLA lead-based paint and asbestos issues. In April 2003, HHS agreed to
assign Stop 7 'A to San Juan contingent upon the Navy's completion of all CERCLA clean-up actions. The
non-CERCLA cleanup to be completed by San Juan will be covenanted in the Public Benefit
Conveyance.
         Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 16 of 34




 III.    Environmental Condition of the Property

         A.      Initial Site Investigation Activities

 As indicated above, The U.S. Navy began investigation activities at the site in 1994 with a Phase
 Environmental Baseline Survey (EBS). Although no sampling was conducted, the Phase I EBS identified
 several areas of potential environmental concern including an incinerator-type structure, a concrete pad
 possibly contaminated with PCBs, several possible Underground Storage Tanks (USTs), and three
 possible machine gun embankments. Due to these issues, a Phase II EBS was recommended.

 A Phase H EBS including sampling was conducted in 1998. Sampling was conducted at each of the areas
 of concern identified during the Phase I EBS. The sampling found elevated levels of arsenic at the
 machine gun embankments, confirmed the presence of two USTs, and determined that the concrete pad
 contained PCBs. The Phase II recommended additional sampling to establish a background range for
 arsenic and to delineate the extents of the PCB contamination for purposes of removal. Additional
 investigation of the USTs at Buildings 445 and 449 was also recommended.

A Sample Strategy Plan (SSP) was prepared in March 2000 that proposed sampling and data collection
methods to establish background metal concentrations, confirm and delineate the areas of suspected
contamination, establish soil disposal options, and perform a lead and asbestos survey. As part of the SSP
surface soil sampling and concrete chip sampling was conducted at the transformer pad and surface soil
samples were collected in relation to the incinerator. Background surface soils samples were collected
from within the Stop 7.5 property and the adjacent Muzioz Rivera Public Park. Surface soil samples were
also collected from the area of the former machine gun stations.

The results for all the samples collected as part of the SSP were presented in Appendix A of the Draft
Final Site Investigation (SI) Work Plan prepared in 2002. The sampling proposed for the lead and
asbestos survey were performed in the Remediation Plan as discussed below.

A Remediation Plan was prepared in April 2000 to further delineate the areas of concern referenced in the
EBS Phase II recommendations. It was also determined that a lead-based paint and asbestos survey was
necessary. Samples were collected from the residential structures for lead-based paint and asbestos
containing material. Additionally, soil samples were collected from around the building footprints and
the playground area. The soil samples revealed elevated levels of lead at several locations throughout the
property.

A Risk Assessment was then performed to determine the remediation alternative for the asbestos and lead
based paint. In order to establish a cleanup goal for the Remediation Plan, additional soil samples were
taken from several locations throughout the property and off-site to establish a background level for lead.
The samples collected from on-site showed elevated levels of lead, whereas the sample from off-site
showed low-levels of lead. A Remediation Plan could not be written until additional soil sampling was
conducted to delineate the lead contamination in the on-site soils.

In July 2000, two USTs located next to the garage at Building 449 and adjacent to Building 445 were
removed. Confirmation samples were collected during the time of the UST removal, with samples
collected at the base and sides of the excavation. After reviewing the UST Closure Reports for both tanks
the Puerto Rico Environmental Quality Board (PREQB) determined that no further actions were required
at the Bldg. 449 UST, but required the Navy to perform a Site Characterization for the UST at Bldg. 445.
The impact of the leaking UST at Bldg. 445 was investigated and characterized in November 2000.
Surface and subsurface soil sampling was conducted in the area of the UST excavation. The resulting
information was summarized in a Site Characterization/Site Assessment Report. All detected soil
         Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 17 of 34




 concentrations were below the PREQB target level for Total Petroleum Hydrocarbons (TPH)-Diesel
 Range Organics (DRO) and no further actions were required.

                 Detailed Site Investigation Activities

A detailed Site Investigation (SI) was completed in March 2003 to address data gaps identified in
previous reports and to fully delineate areas of soil contamination requiring remediation. The SI at Stop 7
'A consisted of the collection of surface soil samples from designated background locations as well as
numerous surface and subsurface soil samples from the Transformer Pad area and 50 ft. by 50 ft. sample
grids located inside the Stop 7 'A compound.

The results of the SI indicated that there were four constituents of concern in the soil at Stop 7.5 including
PAHs, aroclor-1260 (PCB), arsenic, and lead. However, several data gaps regarding the extent of soil
contamination remained at the conclusion of SI activities and U.S. EPA Region 2 required the Navy to
perform additional sampling activities and to prepare a human health risk assessment. This additional
sampling and the results of the risk assessment were documented in an Addendum to the Site
Investigation Report submitted in June 2003. The extent and distribution of all contaminants of concern
as presented in the SI Addendum are presented in Figures 3-1 through 3-5.

                 Site Remediation Activities

The Risk Assessment concluded that exposure to environmental conditions at Stop 7 'A exceeded
USEPA's acceptable criteria. Therefore, preliminary remediation goals (PRGs) for surface and
subsurface soil based on future residential use of the site were developed as follows:

                                  Benzo(a)pyrene                    0.087 mg/kg
                                  Arochlor 1260                     1 mg/kg
                                  Lead                              400 mg/Icg

Although arsenic was identified as being above the EPA Region III residential RBC, it was determined
that the approximate post-remediation risk to potential residential receptors would be within the
acceptable range at 5.1x le after the removal of PCB, benzo(a)pyrene, and lead in soils. However, the
Navy, EPA Region II and PREQB agreed that the excavation of soils from two areas that contained the
highest concentrations of arsenic would be performed as a conservative measure.

A separately bound Engineering Evaluation/Cost Analysis (EE/CA) was developed concurrently with the
SI Report to evaluate potential technologies and remedial alternatives for cleaning up the contaminated
soils. An Action Memorandum was then prepared that sets forth the Navy's selected alternative. The
alternative chosen included excavation and off-site disposal of contaminated soils.

Remedial design documents including a Basis of Design, a Remediation Work Plan, and Technical
Specifications were prepared in the summer of 2003 and on site soil excavation activities commenced in
August 2003. Remedial activities were completed in Sept. 2003 when confirmation samples indicated
that all remediation goals were achieved. All excavated areas were backfilled with clean fill, covered with
topsoil, revegetated, and the site restored to suitable conditions. Figure 2 is an as-built drawing indicating
the areas where excavation activities actually occurred in the field.

An additional UST adjacent to Bldg. 443 was discovered during remedial activities. The tank was
removed November 2003 and soil samples obtained from the tank excavation indicated non-detectable
concentrations of TPH. A UST Closure Assessment Report (CAR) was prepared in December 2003 and
        Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 18 of 34




submitted to PREQB for approval. Approval was granted via letter from PREQB dated 9 Feb 2004
(Attachment A).


IV.     Environmental Protection Provisions
As required by CERCLA as amended by CERFA (9 620 (IX4XD)), the deed of transfer for property to
be transferred to the City of San Juan shall contain:

        a covenant warranting that the U.S. Navy has taken all remedial action necessary to protect
        human health and the environment at the Stop 7 1/2 site and any response action or corrective
        action due to Navy activities found to be necessary after the date of transfer shall be conducted
        by the United States, and

        a clause granting the United States access to the property in any case in which a response action
        or corrective action is found to be necessary after such date at such property, or such access is
        necessary to carry out a response action or corrective action on adjoining property.

Asbestos containing materials are present on the property. The Deed shall require the grantee, its
successors and assigns, to comply with all federal, state, and local laws related to asbestos
containment/abatement.

The buildings on the property contain lead - based paint. The Deed shall include a provision requiring the
grantee to be responsible for compliance with all applicable Federal, State, and local laws, ordinances,
orders, and regulations relating to lead-based paint including taking steps for its abatement or removal.
After completing any lead-based paint abatement activities, the Grantee shall complete and execute a
Certificate of Completion of Lead Abatement.


        Regulator Coordination

The Navy has worked closely with The Puerto Rico Environmental Quality Board (PR EQB) and the US
Environmental Protection Agency (US EPA) Region 2 throughout the investigation and remediation
process to ensure that all regulatory concerns were addressed. Review and concurrence with all remedial
activities including the Site Investigation, EE/CA, Action Memorandum, Basis of Design, Remedial
Action Work Plan, Close-Out Report, and LIST Reports has been received.


        Finding Of Suitability to Transfer
1, the undersigned, have determined that subject to the inclusion of the appropriate deed notices and
covenants as described above, the property described in this Finding of Suitability for Transfer for the
Stop 7% property in San Juan, PR, and proposed for transfer to the City of San Juan, PR is suitable for
the intended reuse and that to allow such uses would be protective of human health and the environment.



                .42A bairei                                                0
J.Ft?Bai ey                                                              Date
Head, Environmental Programs Branch
Atlantic Division, Naval Facilities Engineering Command
Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 19 of 34




                                                   ATTACHMENT A
                                PREQB APPROVAL LETTER OF 9 FEB 2004
     Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 20 of 34




                   COMMONWEALTH OF PUERTO RICO
                     OFFICE OF THE GOVERNOR

February 9, 2004


Mr. Pedro Ruiz
U.S. Naval Station Roosevelt Roads
PSC 1008 Box . 3021
FPO AA 34051-3021

SUBJECT: CLOSURE REPORT
          NAVAL RESERVATION BLDG. 443
          STOP 7;1
          SAN JUAN, P.R.
          PR# 02-00-0016

Dear Mr. Ruiz:

The Underground Storage Tanks Management Division (USTMD) of the
Water Quality Section (WQS) of the Environmental Quality Board
 (EQB) received on January 16, 2004 the following document for
the appropriate revision and evaluation:    Underground Storage
Tank Closure Assessment Report.   This document contains the
analysis results of the soil sampling performed in the area
where a 2,000-gallon diesel underground storage tank was
located.     The consultant company Shaw Environmental, Inc.
prepared the report.

After evaluating the information submitted, the following
statements apply:

      Benzene, toluene, ethyl benzene and total xylene (BTEX)
      concentrations; as well as total petroleum hydrocarbons
      (TPH) concentrations in the soil sampling performed from
      the tank excavation were below the method detection limits
      or below the USTMD permitted limits.

      Tank notification was submitted in conjunction with this
      report.


  Based on the data submitted in the document Underground
  Storage Tank Closure Assessment Report prepared by the company
  Shaw Environmental, Inc. the Water Quality Area relieves the
  U.S. Department of the Navy, from any additional environmental
  Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 21 of 34




study where the Underground Storage Tank (UST) was located,
Facility # PR 02-00-0016. However, records of this closure
report must be maintained for a minimum of three years to
comply with the federal requirements 40 CFR 280.24 (b) and
(5); 40 CFR 280 Subpart G of September 27, 1988; and Part VII
of the Puerto Rico Underground Storage Tank Control Regulation
of November 7, 1990.

This facility was relieved from the List of Facilities Under
Corrective Actions (LUST) on March 21, 2002.

To clarify any doubts or questions you can contact Mr. Manuel
Ceide, Environmental Specialist from USTMD at telephone number
(787) 787-8181 Ext. 2608. Also, you can visit our offices
located at 431 Ponce de Leon Ave., National Plaza Building, 5th
Floor, Hato Rey, Puerto Rico.

Cordially,

Signed/

'pg. Ruben Gonzalez, Director
Water Quality Area




                                2
      Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 22 of 34



                       ESTADO mum ASOCIADO DE PUERTO RICO
                                                                                                    a---Airg
                             017C1NA DELI GOBERNADORA
                                                                                                     ea/14
                                                                                                             2-bo
9 de Muer° de 2004


Sr. Pedro Ruiz
U.S. Navy Station Roosvelt Roads
PSC 1008 Box 3021
FPO AA 34051-3021

RE: INFORME DE CIERRE
      NAVAL RESERVATION BLDS. 443
      PARADA 7 $4
      SAN JUAN, P.R.
      PR1M02-00-0016

Estimado senor

La DivisiOn pare el Manejo de Tangoes de Almacenamiento Soterrados (DMTAS) del Area de
Calidad de Ague (ACA) de Is Junta de OMB   ' d Ambiental (JCA) rectbi6 d 16 de en= de 2004,
pant revision y evaluacion correspondiente el document° Underground Storage Tank Closure
Assessment Report con log resultados del muestreo de terreno realized° en el Area donde se
encontraba un (1) tongue de almacenamiento soterrado gas) de 2,000 galones pars el
almacenale de diesel en Is facilidad en refelyncia. El Inform fue prepared° pot is corm:olds
consultor* Shaw Envkonmental, Inc.
Posterior a la evaluaciOn del document°, se ha determined° lo siguiente:

         I. Las concentmriones de benceno, tolueno, etilbenceno y Amos intake (BTEX, por
             sus siglas en ingles)asi coma las concagrecionce de hidrocarbures tobles de petedeo
             (TPH, pot sus siglas en ingles) en las muestras de terreno de Is font donde se
             eneontraba el TAS que almacenaba diesel estuvieron pot debajo de los Smite' de
             deteccidn del metodo de andlisis o de ka 'finites permitidos por Is DMTAS.

         2. La notificacion de dare foe sometida junto con el inform&
A base de bs datos sometidos end document° Underground Storage Tank Closure Assessment
Report prepared° pot la compadis Shay; Envhomnental, Inc. El Area de Calidad de Agua
releva al Department° de Is Marina de Estado' Unidos, de eualquier estudio ambigua1 adicional
a realizerse ea el area donde se encontraba el TAS en Is Sada(' 00-0016. Sin embargo, el
expediente de este dare, deberi mantenerse pot lo menos tres (3) as pars curnplir con los
reqtdsitos federaka (Secoiones 28024 (b) y (5) y Subpart. Cr del Ofxligo de Reglamento
Federaks por sus aisles co Inglis)) promulgados el 27 de septiOmbre de 1988y de la Porte
VII del Reglammto pars el Control de Tongues de Almacersuniento Soterrados pronsilgado pot
eats Junta e17 de noviembre de 1990.
               *rat Ma=glipaa CilardisAire Doyley I*144 Mratog %Stilts Is 1St biNisemloulawl
                                  Mak OS Avm. Paws NB 1.101. mein, WaliesOlice MINT
                               01 IANTOICZatt10101130) SIM TIOJP010. Man
                            ALM/0M



  7, A     tgll'o_N-                               HIV/ 30 ovallvo 30 kihly                    tOR '01'qa3
         Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 23 of 34




CONT. INFORM DX COURAII
NAVAL ItZSIAVATIONS BLDG& 443
PRI 112404111115
TAMA



Eta facilidad flue relevada de la Lbta de Facliklades en &clones Correctives (LUST List, por
sus siglas en ingLis) el 21 de marzo de 2002.

Pwa aclarar cualquier duda o pregtmta 30 puede comunicar con bt Sr. Manuel Ceide, Espocialista
Arabians! de la DMTAS al telikno 767-8181 Ext. 2608. Tambils, nos pueden visits' en most=
oficinas localizadas en Is Ave. Ponce de Le6n #431, Edificio Nacional Plaza, Quinto Po, Hato Rey,
Puerto Rico.
Cordialmente,


Ins. Rubin Go
Area de C




G 'd    tWl'oN                               vim 30 avoliv) 30 Mt/          AdOg:Z tOR '01'q8d
Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 24 of 34




                                                               FIGURES
                                           Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 25 of 34




,TAre5
     rtiiolrizr




         L
         i 1'0.01




                         •   LaiPunt:1Ia



                             o;
                    .•




                                                                                           STOP 7.5 NAVAL RESERVATION
                                                                                             SAN JUAN, PUERTO RICO
                                  Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 26 of 34

                                                                                                                                                                                  nillf IOW
                                                            ATLANTIC OCEAN
                                                                                   CRETE RETAINING WALL
                                                                                     BEACH STAIRS'
                                                                    . EACH                                                              DUMAS
                                                                                                                           30           RESTAURANT
                                               FORMER MACHINE                             60        461 1
                        OLD iVALL RUINS        GUN STATIONS

                                                                                                    23       28   29                    MAINTENANCE OFFICE
                                                                                                                                     BATH HOUSE




                                    MUNOZ RIVERA                                       AVENUE                                           OUSES
                                     TRANSFORMER (2157




                                                                                                                                  DENT I AL
                                                                                                                                 SING




     RESIDENTIAL
     HOUSING

                                                                                                                                      - OZ RIVERA
                                                                                                                                    MUN
                                                                                                                                    PUBLIC PARK
ADMINISTRATIVE OFFICE
AND GARAGE

                                                                                                                       JO STATION
                                                                                                                       RATIONS CENTER


        FORMER RADIO
        TOWER (TYP.)




                   P aNcE
                                     c      LEO N




                                                                                                                                                                             aker
                                                                                                    LEGEND
                                                                                 O - DENOTES FORMER STRUCTURE                                                FIGURE 1 -2
                                                                                   — PROPERTY BOUNDARY
                                                                                 — — FORMER UST LOCATION                                                      SITE PLAN
                                      100             0        50     103
                                                                                                                                                     STOP 7.5 NAVAL RESERVATION
                                             I Inch       100 ft
                                                                            _SOURCE: i Cr KAISER.                                                      SAN JUAN, PUERTO RICO
                                                                         Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 27 of 34




                                                                  MU                NOZ                                                                                                                         55
                                                                                                        RIVERA A V.ENUE
                                   /••••                                                                                                                                                                SITE PLAN
                                           1
                                                  ' rat! enct      ,
                                                                        •••••••1




                                                                               -WW1
                                                                                 1.4. 41811
                                                                                   mrp•   ,41!•11; a•                                                                               DINER
                                                                                                               ••.14.1.                                                            TOD. HOUSES


                                                                                                                                                        E
                                                                                   814




                                                                                                                                                        L
                                                                                                      RADIO STATION
                                                                                                      POWER HOUSE




ta- 1481 1•1841441.1111144,
 .                         tar
     1464144110•       gIV(1                   AZIII WITS I••■•
••              veer    414b.  .                                                                                                                                                                              no"



                                                                                                             f
                                               •••••• •
      Siri•
        '181111 s•-detri                       ••••        4.11   COMM
                                                                                                                          STOP 7.5 NAVAL RESERVATION
     reras                                     =t                 •••••••                                                       SAN JUAN. PUERTO RICO             PCII RESULTS IN TRANSFORMER PAD SOIL
•-                      "                                         SOO

                                                                  CVO.
                                                                                     , 101•1110141,
                                                                                                                          BAKER ENVIRONMENTAL. Inc.
                                                                                                                                                                                  SAMPLES
                                                                                                                                                                                                              3-1
                                                                                          3111144.
                   JIM"                                                                                                     Coraopolis, Pennsylvania        MAY                       *WI    P•41•Ilf
                                                       Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 28 of 34

                                                                                           ATLANTIC OCEAN
                                                                                                                                        TE RETAINING WALL
                                                                                                                                       BEACH STAIRS
                                                                                                            ACH
                                                                             FORMER MACHINE
                                                                             GUN STATICAIS                                                           460
                                      OLD iWALL RU!                No\o‘
                                                                           \\‘
                                                                            ,        7.5-ecss15                                                                               23                                            MAINTENANCE OFFICE
                                                                                     (0-6" Pb loa)                                                                                                            I'
                                                                                                                                                                                                                          BATH HOUSE

                                                                                    EEC                                           7.5--BGSSO
                                                                                                                                  0-5• Pb 266
                                           7.5 -DOSS08----                              7.5-B                                                                                                                 7.5 -RGSSI7
                                                                                       _Cite Pb 134)                                                        le"          a-a• ob los)                         (0-4" Pb 151)
                                                      80                                                                                                                                                          FORMER
                                           /•              MUNOZ                           R 715 Gs f,os R . A                                A V E . N                                                           III!      USES

                                                4(7                                           (0-6-   Pb 95.5) .'" I •S r''Z'i4.`1 '
                                                           k '''N
                                                           ,N,.,.1 .S*  .&N‘ ..
                                                                     k - qv. '‘
                                                                              v. ' ■ .,,N-‘  ■
                                                                                       '..:1:::
                                                                                                      , . k,:•■•,t7 '1:1_1...%.,
                                                                                                                          11-
                                                                      V2'       N •; ■ -.....   ' 1 ■,' ,a'.■11:1"•.'
                                                                                                                    1 p p . ,4571/494( 3
                                                                                                                                                                             NABE1 s                                 DEALTAL
                                                                                        \ ■:!..'.\
                                                                           - — - ' ■■■b X      % ■..,, W" N,i              ' " .4 . " . " " " " . . . . . . . . . . .                                                SI Nu."7.5-0CSS 1 0
                                                                                                                                                                                                                           (0-6• Pb 49.6)
                           7.5-13CSSO3                                                                           ii
                          (o-e- Pb 82 7)
                         7:          .

         RESIDENTIAL                                                                                                                                                                                               7.5-BGSS14
         MOUSING                                                                                                                                                                                                   (0-5* Ph 30.3)
                                                                                                                                                                                                                         1•141.0Z RIVERA
                                                                                                                                                                                                                         PUBLIC PARK
                                                                                                                                                                                                                                             7.5- EIGSS12
   A DM [NIS T RAT I VE OFFICE                                                                                                                                                                                                               (0-4' Pb 26.9)
   AND GARAGE

                                                                                                                                                                                                       TATION
                                                                                                                                                                                                  ERATIONS CENTER
                                                                                                                                                                                               7 .5-BC S520
                                                                                                                                                                                               (0-5' Pb 55.2)

                      7 : 5 -BCSSOI                                                                                                                                                          4.5 -9(4020

                                                                                                                                                                                             I12. . •
                                                                                                                                                                                            7.5 -BOSSO9
               FORMER RADIO                                                                                                                                                                 (0-6" Pb 43.5)
               TOWER ( TYP.)
                                                                                 7.5-BGSSI 8                                                                                            7.5-8GSSO2
                                                                                 (a-o' Pb in)                                                                                           (o-C Pb 00.9)
                                                                                              7_5 - FiCIO I

                                                                 LEON A v r                                            7. 5 -: 8GS S :16
                                                                                                '    01   1J E                                                                                               •
                                                                                                                                                                                                        7.543CSS1
                                                                                                                                                                                                        (0-5' Pb 85.2)


                                                                                                                                                                                                                                             7.5-BGSSIS
                                                                                                            .IC0


                                                                                                                                 L Inch • NO rt.
                                                                                                                                                                        50     109                                                           (0-6* Pb 20.4)
                                                                                                                                                                                                                                                  (tb
                                                                                                                                                                                                                                                                     aker
                                                                                                              1..I.E.Q.012
                                                                                                                                                                                                                                                        FIGURE 3-2
   SURFACE SOIL EXCEEDS 400 pm FOR LEAD                                                                         mu - ARCHEOLOGICAL SENSMVE AREAS
                                                                                                                      --- - PROPERTY BOUNDARY
6 SURFACE SOIL RESULT < 400 ppm FOR LEAD                                                                              ---- - EXCAVATION AREA BOUNDARY
                                                                                                                         0 :.. BACKGROUND SURFACE SOIL LOCATION (NOV. 2002)                                                            SURFACE SOIL LEAD RESULTS
El SURFACE SOIL RESULT EXCEEDS 400 Ppm FOR LEAD
                                                                                                                           4 - BACKGROUND SURFACE SOIL LOCATION (APRIL 2000)
                                                                                                                           * - SOIL SAMPLE LOCATION (MARCH 2.003)                                                                           STOP 7.5 NAVAL RESERVATION
   SURFACE SOIL RESULT EXCEEDS 400 ppm FOR LEAD
                                                                                                                                                                                                                                              SAN JUAN, PUERTO RICO
                                                                                                                   SOURCE: (CF KAISER.
                                               -



                                  Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 29 of 34                                                                                                     •




                                                                                                                                                                                                   UP141.111
                                                              ATLANTIC
                                                                                         RTE RETAINING VALL
                                                                                          EACH STAIRS
                                                                                                                                                         UNAS
                                                                                                                                                        RESTAURANT


                               OLD iVALL RUT

                                                                                                                                                          INTENANCE OFFICE
                                                                                                                                                        TN HOUSE
                                     •




                                                                                                                                 7.5 -

                                                                                                                                                FORKR
                                           M U t■1 1 13, R I V E, ,!) 3!,1 -A VENN,                                                             TO3   •USES
                                                                                                                -..-•s, .,5h5A
                                     40


                                                                                                                        --pga
                                                                                                              k'IRIAI6 STATION /
                                                                                                     i • ----ROVER           U                    DENVAL
                                                                                                                                                   P4G 5-ecns

                           •




       RESIDENTIAL
       HOUSING

                                                                                                                                                                       7.5-4712
                                                                                                                                                      MIRIOZ RIVERA
                                                                                                                                                      PUBLIC PARK
  ADMINISTRATIVE OFFICE
  AND GARAGE
                                                                                                          •

                                                                                                                                     ICI STATION
                                                                                                                                    ER ATIONS CENTER



                                                                                                                                 .5.-965020
                                                                                                                             7.5- .S;Sr132.
                                                                                                                                    •IGS!;;3
           FORMER RADIO
            TOWER (TYPO)
                                                                                                                       I.)


                                                          A     E                                                                        7.5 -4SS11
                                                                    N   u


                                                                            ILO               a
                                                                                        1 Loch WO It
                                                                                                     ao
                                                                                                                                                                        .7:.-VN513            aker
                                                                                                              jlaral
                                                                                        - ARCHEOLOGICAL SENSITIVE AREAS
                                                                                                                                                                              FIGURE 3-3
                                                                                   --•- - PROPERTY BOUNDARY
 SUBSURFACE SOIL EXCEEDS 400 ppm FOR LEAD                                          — - EXCAVATION AREA BOUNDARY
                                                                                           - BACKGROUND SURFACE SOIL LOCATION (NOV. 2002)
                                                                                                                                                              SUBSURFACE SOIL LEAD RESULTS
. SUBSURFACE SOIL RESULT < 400 ppm FOR LEAD                                                - BACKGROUND SURFACE SOIL LOCATION (APRIL 2000)
                                                                                           - SOIL SAMPLE LOCATION (MARCH 2003)                                        STOP 7.5 NAVAL RESERVATION
 0.5 - 2.0' SUBSURFACE SOIL RESULT EXCEEDS 400 PPM LEAD                                                                                                                 SAN JUAN. PUERTO RICO
                                                                                  SOURCE: icr KAIsER.
                                               Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 30 of 34
                                                                                                                                                                                                                                               4116MNININIP
                                                                                                                                                                                                                                                ammo.
                                                                                 ATLANTIC OCEAN
                                                                                                                  RTE RETAINING WALL
                                                                                                                   BEACH STAIRS
                                                                                                 EACH                                                                                                 UHAS
                                                                                                                                                                              30                  RESTAURANT
                                                                FORMER MAC
                                                                GUN STAMM                                                 460                   451
                                    OLD NALL RUI

                                       1                                7.5-SGSS15
                                                                        (0-0' Al      am                                                         23                  29                               INTENANCE OFFICE
                                                                                                                                                                                               BATH HOUSE
                                      P.5-13GSSOB
                                      ,(o-s• AS 4.16)
                                                                                                                                          ,70...56-.R4GS3S.301                     7.5 - BGSS i 7
                                                                                 7.5 -=51               -7.5-BGSSO7                                                                (Q-9   hs   4.1)
                                                                                      A° 5 .3)
                                                                                                                                                                                      FORMER
                                                      UNO2
                                              7.5-8GSSOA 7
                                                                                 RIVERA
                                                                                  7.5...eGsso5                       AVENUE,.:.....                                                   TOO •USES
                                              0-6' Al
                                                   As                             co—s Al 6.)
                                                                                            19 •                                            •




                                                                                                 *,N
                                                                                                                                                    Rollo STA T,ffJN
                                                        \kSolt•                                                                                     POWER MOUSE,
                                                                                                    ‘;'•'4                                                                                      •
                                                                                                                                                   :RE SulsDIENIGP tAti                          7.5-GCSS I 0
                       7.5 -BGSS03-                                                                                                                                                              (0-6' .46 176)




        RESIDENTIAL                                                                                                                                                                  7.5-BOSS14
        HOUSING                                                                                                                                                                      (0 - 6' As 13.4)

                                                                                                                                                                                               HUt710Z RIVERA
                                                                                                                                                                                               PUBLIC PARK         7.5-BcSSI 2
   ADMINISTRATIVE OFFICE                                                                                                                                                                                           (0-6' As 4.1)
   AND GARAGE

                                                                                                                                                                          ID STATION
                                                                                                                                                                          ERATIONS CENTER
                                                                                                                                                                      .5-8GSS20

                  7.5-9GSSO1                                                                                                                                           F3GSA21
                  (o-s As   1 Au)
                                                                                                                                                                       •
                                                                                                                                                                 7.5-13G5505
            FORMER RADIO                                                                                                                                         (0-6' Al 2.04)
            TOWER (TYP.)
                                                           7.5-BGSS19
                                                           (0-6" As   5.8)                                                                                 7.5-BC55 02
                                                         LEON                A                               7.5-13G5519
                                                                                  V   ENU E

                                                                                                                                                                            7.5-I3GSS1 I
                                                                                                                                                                            (0-6' Al 1.2)




                                                                                                  100

                                                                                                                 L Inch
                                                                                                                                      so
                                                                                                                                100 St.
                                                                                                                                                   100                                                             7.5-8GSS13
                                                                                                                                                                                                                   (0-5' A.   4)
                                                                                                                                                                                                                                           aker
                                                                                                                                LEGENQ
                                                                                                               - ARCHEOLOGICAL SENSITIVE AREAS                                                                                FIGURE 3-4
                                                                                                                  PROPERTY BOUNDARY
                                                                                                               - EXCAVATION AREA BOUNDARY
                                                                                                                                                                                                             SURFACE SOIL ARSENIC RESULTS
                                                                                                           * BACKGROUND SURFACE SOIL LOCATION (NOV. 2002)
                                                                                                               - BACKGROUND SURFACE SOIL LOCATION (APRIL 2000)
                                                                                                               - SOIL SAMPLE LOCATION (MARCH 2003)                                                                STOP 7.5 NAVAL RESERVATION
SURFACE SOIL EXCEEDS 7.75 ppm FOR BACKGROUND ARSENIC
                                                                                                        SOURCE: ICF KAISER.
                                                                                                                                                                                                                    SAN JUAN, PUERTO RICO
                                       Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 31 of 34
                                                                                                                                                                                                                                          •••4•1
                                                                                                                                                                                                                                    414014 1 4
                                                                 ATLANTIC OCEAN
                                                                                          RTE RETAINING WALL
                                                                                           BEACH STAIRS
                                                                         EACH                                                                                                              UMAS
                                                                                                                                                                  30                   1 RESTAURANT
                                                       FORMER MAC HI
                                                       GUN STATIONS                                460
                             OLD !WALL RUT
                                                                                                                              ■0
                                                                                                                        MIN4,44


                                                                                                                            23          28          29                                      AINTENANCE OFFICE
                                                                                                                                                                                        BATH HOUSE


                                                                                                                                                               ,•5;/ .

                                                                                                                                                                                  FORMER
                                             M U N70             R I V E,            A.. A V E N                                                                                  TI     USES


                                                  ‘,SN                                                                                              59 )•
                                                                                                                                   /
                                                                                 s
                                                                                     11
                                                                                      '44
                                                                                                                            "IWA111113 S T LEIN /
                                                                                                                                                                                        7.5 -7.5266

                                                                                                               1              cetivER 1710UW. 1-
                                                                                                         _          R



                                                                                                                                                                                  7.5-9G s S 1 4
       RESIDENTIAL
        HOUSENG

                                                                                                                                                                                        HUt.:10Z RIVERA 7'5-
                                                                                                                                                                                        PUBLIC PARK
  ANINIS TRATIVE OFFICE
  AND GARAGE
                                                                                                                                                       30 STATION
                                                                                                                                                      ERATIONS CENTER

                     ?.. •                                                                                                                          7.5 O20

                                                                                                                                                .        C.:S020

                                                                                                                                                     •
                                                                                                                                             7 6 - $509
            FORMER RADIO
            TOWER (TYP.)
                                                                                                                                        I :-.)•-13:3`.-;SO2


                                                   0
                                                             A   v etvuE                                      1.1;5;5. 9                                      / . 5 31.C; SS '
                                                                                                                                                                           ■1
                                                                                                                                                                         fr, ),




                                                                          100

                                                                                          I tech
                                                                                                    a
                                                                                                         1.00 tt.
                                                                                                                   so             100
                                                                                                                                                                                                        i. S —US5i             aker
                                                                                                                           LEGEND
                                                                                      — ARCHEOLOGICAL SENSITIVE AREAS                                                                                           FIGURE 3-5
                                                                                      — PROPERTY BOUNDARY
                                                                                      — EXCAVATION AREA BOUNDARY                                                                                   SUBSURFACE SOIL ARSENIC RESULTS
                                                                                      - BACKGROUND SURFACE SOIL LOCATION (NOV. 2002)
                                                                                      — BACKGROUND SURFACE 5011. LOCATION (APRIL 2000)
                                                                                      — SOIL SAMPLE LOCATION (MARCH 2003)                                                                              STOP 7.5 NAVAL RESERVATION
SUBSURFACE SOIL EXCEEDS 7.75 ppm FOR BACKGROUND ARSENIC
                                                                                SOURCE: ICF KAISER.
                                                                                                                                                                                                         SAN JUAN. PUERTO RICO
Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 32 of 34



    a,Moost..•••Vw•                                                                                                                                                           OFFICE            DRAWING
rho Ommt... CIO ■ JO. -
                                                                     orom                                                                                                   ANIMPIA    PA       NUMBER 844344-04


                                                                                                                       LUO0         VINAS
                                               r iq'       11111:
                                                                                                                                                        sTReer


                                           _1 1 11'        111 1 1
                                                                                                             4111/

                                                                                                                                                                                                        .4   1
                         0                                                                                                                                                                          v
                                                                                                                                                2
                     0
                                                                                                                                                T.                                                                 0




                In
                0
                                                                                                                                                                                                                   rn
                                                                                                                                                                                                                           •


                                                                                                                                                                                                                   a



                                                                                                                                                                                N.or




                                  ■,...._,,..„.„„/
                                                                                                                                                                                /
                                                                                                -------- 7

                                                       . ---.....„,_                       ci-'"         /              ;:i                                                                 ;

                                                           '-■,_,,,,
                                                              `,..
                                                               -':-,:-...._ L" )                       i                      \
                                                                                       .,
                                                                                      '4....                                                     ..
                                                                                                                                                 ..
                                                          I 4 N
                                                                                  ...... -...,........
                                                                                                  --....--,,.......„     ,_
                                                                                                                                                ..
                                                                                                                                                ..
                                                                                4 0   _            4
                                                                                                                                                 •


                                                                                                        Srit Ee -r\''
                                                                                                                   ,
                                                                                                                                                                                                                   aaver




                                                                                                                                                                                        opiali01 11111


                                                                011:17111                                                         se,firip    ...rp
                                                                meal                                                              IIIu        sow"
                                                                1111$                                                             imp         1111
                                                                      :, ; `"

                                                                hil l                                                                        mil                    MA
                                                                1 1p 1                                                                       ! I P! '               !MI
                                                                                                                                                                    4.4        :2
                                                                                                                   11.11                     hIil         'died               mr
                                                                11117                                                                        1111:        19111!    Ippr.
                                                                1111.                                              111,-          1111.      1111.                  1111.
                                           IM P                 WI'                                                1111!
                                                                                                                   61,a,
                                                                                                                                             1111'        111111'
                                                                                                                                                          10,w,   111 1'
                                                                                                                                                                    7t40,


                                                                                                                                                          111111. 1111,
                                                                u .11
                                            l u iu
                                           11 1 11 1            1111.                                                             11 11 1
                             mane. IP S.                     OWN. IMAM WIMP. •••04

                             MK MUM        AllANDC OMSICIN                              OMPAL MOM.
                                ICMIMM                                           SIN AMIL M:M .0•
            X
                                           SIM                        4001
                                                                                                              $harer Show Enitionmental, Inc.
                                                                                                         I_ne ll          IIM=3    NW                                        IRV                    Mellm•M

                                           receascr mamas                                                  IMMO W      121=1==C10=                                                      IS VI 8)0 58
            Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 33 of 34




                                                                      Exhibit 1.3

            CERTIFICATE OF COMPLETION OF LEAD HAZARD ABATEMENT

The property consists of 7.35 acres of land, with improvements located at Stop 7.5 Naval
Reservation, San Juan, Puerto Rico (the "Property").

Name and Address of Grantee: Municipality of San Juan
                              PO Box 9024100, San Juan, PR 00902-4100

Mark appropriate boxes with an "X".

       Grantee certifies that lead hazards were abated and that the following statements are true:

           All lead-based paint hazards were abated from the Property in accordance with 40
        CFR 745.227(e) and other applicable laws and regulations prior to the occupancy of any
        residential improvements.

            No more than 12 months elapsed from the date on the Government's risk assessment
        to the time when onsite preparation activities for the abatement commenced, or the risk
        assessment was made current by the Grantee prior to the commencement of such
        activities, at no cost to the Government.

           A clearance examination was performed in accordance with 40 CFR 745.227(e) and
        24 CFR 35.1340(c) through (f), by a person certified to perform risk assessments or lead-
        based paint inspections. The examination reveals that clearance samples meet the
        standards set forth in 24 CFR 35.1320(b)(2).

          A true and correct copy of the clearance report, prepared by a person certified to
       perform risk assessments or lead-based paint inspections and in accordance with 40 CFR
       745.227(e)(10), is attached.

       Grantee hereby certifies that the Property will not be occupied as a residence or serve
children under six years of age or pregnant women (as lead-based paint poses a particular risk to
this group).

      Grantee hereby certifies that pre-1960 housing will not be used as a residence and will be
demolished, in accordance with local laws and regulations.

Under penalty of perjury, the Grantee hereby declares that the foregoing statements are true and
correct to the best of his or her knowledge and belief

       By:
       Print Name & Title:
       Date:
                    Case 3:20-cv-01744 Document 1-1 Filed 12/23/20 Page 34 of 34
                   REGISTRO D'._ PROPIEDAD SECCION SAAPJAN I
     HON. LORRAINE RIEFKOHL GORBEA
     Cl PEAUELAS #67, SAN JUAN                                       Telefono (787) 751-7071

     ENTRADA N°:              3874                                           Del ario 2005
     ASIENTO N° :             1163    Diario 1071
     Presentado el die 26/05/2005                                              a las 14:59

     Presentante
     RODRIGUEZ RODRIGUEZ, JOEL



     Interesado : MUNICIPO DE SAN JUAN,

     Naturaleza : Instancia                   Objeto : COMPRAVENTA

     Escritura:




EXENTO DEL PAGO
Case 3:20-cv-01744 Document 1-2 Filed 12/23/20 Page 1 of 1




      Municipality of San Juan
Case 3:20-cv-01744 Document 1-3 Filed 12/23/20 Page 1 of 1
